MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Dec 05 2018, 6:42 am

regarded as precedent or cited before any                                     CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jerry T. Drook                                           Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General

                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

R.W.,                                                    December 5, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-869
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Dana J.
Appellee-Petitioner                                      Kenworthy, Judge
                                                         The Honorable Brian F. McLane,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         27D02-1711-JD-171



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-869 | December 5, 2018                   Page 1 of 6
                                             Case Summary
[1]   R.W. challenges the sufficiency of the evidence to support her juvenile

      delinquency adjudication for neglect of a dependent, a level 6 felony if

      committed by an adult. Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History1
[2]   The facts most favorable to the delinquency adjudication are as follows. On

      September 16, 2017, R.W.’s boyfriend Jaylen Weaver corresponded through

      Facebook with Jaydon Garcia to set up a “weed transaction.” Tr. at 81-82.

      The next day, R.W. and Weaver got into his car with their seven-month-old

      daughter, whom they put in the back seat. Weaver drove behind a doughnut

      shop in Marion to meet Garcia and Reese Ragon and sell them marijuana. Id.

      at 30, 191. Garcia and Ragon approached the driver’s side of the car. Garcia

      saw Weaver with a “scale on the floor in between his legs” and “several bags of

      weed.” Id. at 109. After Garcia gave Weaver $120 for a bag of marijuana,

      Garcia noticed that the marijuana contained a lot of seeds. Garcia decided that

      he did not like the quality of the marijuana and demanded that Weaver give

      him his money back. Id. at 106, 112. An argument ensued between Garcia and

      Weaver. As the argument escalated, Garcia observed a handgun under R.W.’s

      legs. Garcia turned to Ragon and said, “[B]ro the[y] got a gun.” Id. at 103.



      1
        We remind R.W.’s counsel that an appellant’s statement of facts “shall be stated in accordance with
      the standard of review appropriate to the judgment or order being appealed” and “shall be in narrative
      form and shall not be a witness by witness summary of the testimony.” Ind. Appellate Rule
      46(A)(6)(b)-(c).


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-869 | December 5, 2018              Page 2 of 6
      Garcia and Ragon took off running. Id. at 34, 91. Gunfire was exchanged

      between Ragon and Weaver. Ragon sustained a gunshot wound to his leg and

      was air-lifted to a hospital. Weaver drove to his mother’s house, where he

      dropped off R.W. and their daughter. At the scene, police recovered a pistol in

      the road that belonged to Ragon, a backpack, and raw marijuana. Id. at 11-12,

      101-05. The police also located Weaver’s car, which had been damaged by a

      bullet that hit the rear driver’s-side window. State’s Exs. 8-9.


[3]   The State filed a delinquency petition alleging that R.W. committed conduct

      which, if committed by an adult, amounted to level 6 felony neglect of a

      dependent and class A misdemeanor dealing in marijuana. At the factfinding

      hearing, the State offered into evidence Facebook messages that were sent

      between R.W., an unknown third party, and Weaver a few days prior to the

      drug deal. Grant County Sheriff’s Department Detective Erin Keppler testified

      that an unknown third party contacted R.W. through her Facebook page to find

      out if Weaver could “front me one till Friday.” Tr. at 177. R.W. sent a

      message to Weaver, who responded, “how much.” Id. at 178. R.W. then

      responded, “he said a gram.” Id.; State’s Exs. 10-11. At the hearing, R.W.

      denied sending the Facebook message to Weaver but nevertheless

      acknowledged that “1 grams sound like weed, it sounds like deals.” Tr. at 205.


[4]   The trial court dismissed the marijuana allegation for lack of evidence but

      entered a true finding against R.W. on the neglect of a dependent allegation.

      The court sentenced R.W. to formal probation for eight months with 120 days



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-869 | December 5, 2018   Page 3 of 6
      in detention and ninety-nine days suspended. R.W. now appeals. Additional

      facts will be provided as necessary.


                                      Discussion and Decision
[5]   R.W. challenges the sufficiency of the evidence to support her delinquency

      adjudication. Our standard of review for claims of insufficient evidence with

      respect to juvenile delinquency adjudications is well settled:


              We neither reweigh the evidence nor judge the credibility of
              witnesses. The State must prove beyond a reasonable doubt that
              the juvenile committed the charged offense. We examine only
              the evidence most favorable to the judgment along with all
              reasonable inferences to be drawn therefrom. We will affirm if
              there exists substantive evidence of probative value to establish
              every material element of the offense. Further, it is the function
              of the trier of fact to resolve conflicts in testimony and to
              determine the weight of the evidence and the credibility of the
              witnesses.


      T.G. v. State, 3 N.E.3d 19, 23 (Ind. Ct. App. 2014) (quoting K.D. v. State, 754

      N.E.2d 36, 38-39 (Ind. Ct. App. 2001)), trans. denied.


[6]   R.W. argues that the evidence presented at the factfinding hearing was

      insufficient to prove that she committed neglect of a dependent. The State was

      required to prove beyond a reasonable doubt that R.W., having the care of a

      dependent, knowingly or intentionally placed the dependent in a situation that

      endangered the dependent’s life or health. Ind. Code § 35-46-1-4(a)(1). In the

      delinquency petition, the State alleged that R.W. knowingly or intentionally

      placed her daughter in a situation that endangered her daughter’s life or health

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-869 | December 5, 2018   Page 4 of 6
      by transporting her daughter “in a car to an illegal drug deal wherein a gunfight

      occurred critically wounding one of the participants, thus exposing the

      dependent to said violence.” Appellant’s App. Vol. 2 at 8. To establish that

      R.W. knowingly endangered her daughter, the State was required to prove that

      she was “aware of a high probability” that she was doing so. Ind. Code § 35-

      41-2-2(b). “Intent may be proven by circumstantial evidence, and it may be

      inferred from a defendant’s conduct and the natural and usual sequence to

      which such conduct logically and reasonably points.” Long v. State, 935 N.E.2d

      194, 197 (Ind. Ct. App. 2010), trans. denied.


[7]   R.W. asserts that she was not aware that Weaver “had plans to stop and sell

      marijuana” and that she did not have “prior knowledge of [Weaver’s] gun or

      drug history.” Appellant’s Br. at 13, 15. Here, the State offered into evidence

      Facebook messages between R.W. and Weaver regarding fronting a third party

      a gram of marijuana, which establish that R.W. was aware that Weaver was

      dealing marijuana. Garcia stated that as he stood next to Weaver’s car door, he

      saw a “scale on the floor in between his legs” and “several bags of weed.” Id. at

      109. Furthermore, Garcia testified that he observed R.W. with a gun under her

      legs and that when the argument escalated between himself and Weaver, R.W.

      “moved her leg and started to fiddle with the gun and put her hand on it.” Tr.

      at 89-90.


[8]   We reject R.W.’s self-serving argument that she was merely an “innocent

      bystander.” Appellant’s Br. at 13. R.W.’s argument is merely a request to



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-869 | December 5, 2018   Page 5 of 6
      reweigh the evidence and judge witness credibility, which we must decline.

      Accordingly, we affirm.


[9]   Affirmed.


      Najam, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-869 | December 5, 2018   Page 6 of 6